      Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 In the matter of the Arbitration between:        §
                                                  §
 JANE DOE,                                        §
                                                  §
        Petitioner,                               §
                                                  §
 v.                                               §        CIVIL ACTION NO._______________
                                                  §
 MACQUARIE INVESTMENT                             §
 MANAGEMENT BUSINESS TRUST                        §
                                                  §
        Respondent.                               §

                         PETITION TO COMPEL ARBITRATION

       Jane Doe petitions this Court under section 4 of the Federal Arbitration Act for an order

compelling respondent Macquarie Investment Management Business Trust (“Macquarie” or

“Respondent”) to proceed with the arbitration currently pending before the American Arbitration

Association (the “AAA”), in AAA Case No. 01-19-0000-0062 (“the Arbitration”), in the manner

mandated by the parties’ arbitration agreement. See 9 U.S.C. § 4.

                                       INTRODUCTION

       1.      Arbitration is a matter of contract, so parties to an arbitration may determine by

contract the method for appointment of arbitrators. See AT&T Tech., Inc. v. Communications

Workers of America, 475 U.S. 643, 648, 106 S. Ct. 1415, 89 L.Ed.2d 648 (1986). Indeed, the

Federal Arbitration Act expressly provides that where a method for appointment is set out in the

arbitration agreement, the agreed upon method of appointment “shall be followed.” 9 U.S.C. § 5

(emphasis added).

       2.      When that specific method is not followed, section 4 of the FAA provides that an

aggrieved party may petition a United States District Court (that would otherwise have jurisdiction
     Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 2 of 10



over the underlying dispute) “for an order directing that such arbitration proceed in the manner

provided for in such agreement,” and that “[i]f the jury find that an agreement for arbitration was

made in writing and that there is a default in proceeding thereunder, the court shall make an order

summarily directing the parties to proceed with the arbitration in accordance with the terms

thereof.” 9 U.S.C. § 4 (emphasis added); see also Brook v. Peak Int’l, Ltd., 294 F.3d 668, 673-74

(5th Cir. 2002) (stating that because the “AAA flouted the prescribed procedures” for arbitrator

selection outlined in the employment agreement, the petitioner there “could have sought an order

from the district court compelling arbitration before a properly selected arbitrator pursuant to

sections 4 and 5 of the FAA.”) (emphasis added).

       3.       In this case, the parties agreed in Petitioner’s employment agreement (“the

Arbitration Agreement”) that any “arbitration will be conducted under the Employment Dispute

Resolution Rules of AAA,” including their “procedures for the joint selection of an impartial

arbitrator,” and expressly incorporated those rules into the Agreement. See Arbitration Agreement,

Ex. A, p. 11.

       4.       The AAA’s Employment Arbitration Rules and Mediation Procedures, in turn,

provide that the AAA will follow this specific procedure:

            •   “The AAA shall send simultaneously to each party a letter containing an identical
                list of names of persons chosen from the Employment Dispute Resolution Roster”;

            •   “If the parties are unable to agree upon an arbitrator, each party to the dispute shall
                . . . strike names objected to, number the remaining names in order of preference,
                and return the list to the AAA;” and then,

            •   “From among the persons who have been approved on both lists, and in accordance
                with the designated order of mutual preference, the AAA shall invite the acceptance
                of an arbitrator to serve.”

AAA Employment Arbitration Rules and Mediation Procedures, Rule 12.c.i-iii (hereafter “AAA




                                                  2
         Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 3 of 10



Employment Rules”) (emphasis added).1

           5.      But just as “the AAA flouted the prescribed procedures” for arbitrator selection in

the employment agreement in Brook, the AAA flouted the prescribed procedures for arbitrator

selection in Petitioner’s Agreement here: The evidence is overwhelming that the AAA did not

invite the acceptance of an arbitrator to serve “in accordance with the designated order of mutual

preference.” Id. at Rule 12.c.iii (emphasis added).

           6.      Because the specific, contractually-agreed method for arbitrator selection was not

followed, Petitioner respectfully requests that the Court, consistent with Congress’s intent as

expressed in section 4 of the FAA, issue an order directing that the “arbitration proceed in the

manner provided for in such agreement.” See 9 U.S.C. § 4.

                                       JURISDICTION AND VENUE

           7.      This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) because the parties

are completely diverse and the amount in controversy exceeds $75,000, and federal question

jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f)(3).

           8.      This Court has personal jurisdiction over Respondent because it contractually

agreed to venue in this District.

           9.      Venue is proper in the Southern District of Texas because a substantial part of the

acts and conduct charged herein occurred in this district.

                                                 THE PARTIES

           10.     Jane Doe is a citizen of the State of Texas and resides in this District. Petitioner is

identified in this lawsuit by the pseudonym because this case involves a substantial privacy




1
    Available online at https://www.adr.org/sites/default/files/Employment%20Rules.pdf.



                                                          3
       Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 4 of 10



concern. As Petitioner alleges that she was sexually assaulted, her privacy concerns outweigh the

customary practice of disclosing the Petitioner’s identity.

         11.      Macquarie Investment Management Business Trust is a business trust organized

under the laws of Delaware. The beneficial owners of Macquarie Investment Management

Business Trust are Delaware Investments Management Company, LLC, Macquarie Management

Holdings, Inc., Macquarie Affiliated Managers (USA) Inc., Macquarie Affiliated Managers

Holdings (USA) Inc., Macquarie FG Holdings Inc., Macquarie Equities (US) Holdings Pty

Limited, Macquarie Group (US) Holdings No. 1 Pty Ltd, Macquarie Corporate International

Holdings Limited, Macquarie Corporate Holdings Pty Limited, Macquarie Financial Holdings Pty

Limited, and Macquarie Group Limited.

         12.      Upon information and belief, none of the beneficial owners of Macquarie

Investment Management Business Trust are themselves citizens of Texas, as are none of the

members and limited partners of those owners.2

                   JURISDICTIONAL ALLEGATIONS AND BACKGROUND3

Petitioner’s Employment with Macquarie and Events Leading to the Arbitration

         13.      Macquarie is a global financial group with over 15,000 employees in 25 countries.

Like most large businesses, Macquarie professes to be deeply committed to gender diversity. For

example, in its 2019 Annual Report, Macquarie claims that it has made an “ongoing commitment




2
 Unlike a traditional trust, the citizenship of a statutory business trust is that of its constituent owners. See Americold
Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016 (2016).
3
  Petitioner has included a general outline of her underlying claims because she must: it is her burden to prove that
the Court would otherwise have subject matter jurisdiction. See Smith v. Rush Retail Centers, Inc., 360 F.3d 504, 505
(5th Cir. 2004) (“It is well established that the FAA is not an independent grant of federal jurisdiction.”); see also,
e.g., Oteeva, LP v. X-Concepts LLC, 253 F.App’x 349, 351 (5th Cir. 2007) (“Because of the absence of adequate
diversity allegations and the lack of sufficient evidence of diversity in the record before us, we conclude that the
plaintiffs have failed to satisfy their burden of establishing federal jurisdiction.”) (emphasis added).


                                                            4
          Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 5 of 10



to achieving gender balance at all levels of the organization.”4 In the same report, Macquarie

similarly states that it seeks to “maintain equality for men and women in promotion decisions,” to

“retain women in at least the same proportion as men,” and “to ensure the highest and fairest

standards in how Macquarie hires, develops, pays and promotes staff.”5

            14.    Unfortunately, Macquarie’s statements appear to be little more than empty

platitudes.       In reality, Petitioner’s experience with Macquarie reveals a company no more

concerned with gender equality than the men depicted in the Wolf of Wall Street.

            15.    Despite its public expressions concerning “gender balance,” Macquarie, like most

companies in the financial industry, remains heavily male dominated. That gender imbalance was

obvious to Petitioner on her first day of employment, in 2016, as an outside salesperson: less than

10 percent of her peers were women. And, unfortunately for Petitioner, the other 90 percent of

her peers, along with their male superiors, were not at all committed to “the highest and fairest

standards” in the treatment of their female coworkers.

            16.    As part of her job, Macquarie required Petitioner to attend a sales meeting in New

Orleans, along with other employees in her same position, their managers, and other sales staff.

During this company retreat, Macquarie encouraged its employees to drink to excess and—

reflecting its true views on the value of women in the workplace—Petitioner’s supervisor took all

of the other employees under his supervision to a strip club to be “entertained” by topless women.

Later that same night, one of these co-workers tried to sexually assault Petitioner, and another gave




4
   2019 Annual Report of Macquarie Group Limited and its subsidiaries, at 28 (available online at
https://static.macquarie.com/dafiles/Internet/mgl/global/shared/about/investors/results/2019/Macquarie-Group-
FY19-Annual-Report.pdf?v=9).
5
    Id. at 30.


                                                     5
     Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 6 of 10



her unsolicited career advice that included the suggestion that she should “suck her customer’s

cocks.”

          17.   Petitioner immediately reported these disgusting incidents to Macquarie. Yet,

despite investigating her claims and telling her that it found them to be credible, Macquarie did

not punish these two co-workers in any meaningful way. Indeed, the male employee who tried to

sexually assault Petitioner has since been given leadership positions within the company.

          18.   Instead, Macquarie chose to punish Petitioner. After being promoted on schedule

the year before, Macquarie suddenly refused to promote her the next year, costing her at least

$100,000 in lost commissions alone. Ultimately, Macquarie told Petitioner that she was going to

be fired for alleged vague and subjective “performance” reasons, even though Macquarie’s own

objective sales data showed that she was, in fact, a top performer.

          19.   Then, in the course of mediating Petitioner’s claim that Macquarie failed to promote

her and threatened to terminate her in retaliation for reporting sexual harassment, her attorney

revealed to Macquarie’s counsel that a different employee had sexually assaulted Petitioner on

another occasion—an incident she had not previously reported. Because she had never reported

this traumatic incident to Macquarie, Petitioner’s counsel also made it clear that it formed no part

of the retaliation claim against the company.

          20.   The next day, Macquarie inexplicably retaliated against Petitioner yet again. This

time, apparently afraid Petitioner might tell other employees about her experiences, Macquarie

immediately banned her from its offices and removed her access to her company email account,

effectively terminating her employment.




                                                 6
     Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 7 of 10



The Arbitration Proceedings

       21.     Because Macquarie’s actions towards Petitioner were entirely at odds with and

contrary to its public statements regarding its alleged concern for gender diversity, Petitioner was

forced to bring an arbitration proceeding against the company alleging unlawful retaliation under

Title VII of the Civil Rights Act of 1964.

       22.     Petitioner filed her demand for arbitration with the AAA on January 2, 2018. The

deadline for Macquarie to pay its portion of the filing fee was January 18, which it missed. After

Petitioner’s counsel inquired by email about the payment status on January 22, the AAA granted

Macquarie an extension of the payment deadline. On the last day, Macquarie paid the fee and the

arbitration commenced.

               a. The first arbitrator is appointed, then removed.

       23.     On January 31, 2018, the AAA set a deadline of February 15 for the parties to

submit their arbitrator ranking list. Macquarie missed that deadline, too.

       24.     Apparently prompted by the AAA, Macquarie then belatedly requested an

extension, which the AAA immediately granted. In doing so, the AAA determined that good cause

existed under its rules for the extension, allegedly because Macquarie did not timely receive the

AAA’s January 31 correspondence. Yet it was undisputed even by Macquarie that it did, in fact,

receive the AAA’s correspondence the same day it was sent. Despite Petitioner’s objection that

the AAA’s good cause finding was erroneous (because it was based entirely on an alleged fact that

Macquarie conceded was false), the AAA did not reverse its decision.

       25.     Following the parties’ submissions of their arbitrator rankings, the AAA appointed

a former state district judge to be the arbitrator (“the Initial Arbitrator”). Macquarie immediately

objected to this appointment.




                                                 7
      Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 8 of 10



       26.     Macquarie claimed that the Initial Arbitrator had to be removed simply because she

had served as a mediator, less than one time a year on average, in cases involving Petitioner’s

counsel. Although the AAA denied this request initially, it later reversed course and removed the

Initial Arbitrator after Macquarie objected again.

               b. The AAA appoints a new arbitrator, but this time it does not follow the
                  procedure required by the parties’ arbitration agreement.

       27.     Following the Initial Arbitrator’s removal, and consistent with Rule 12 and Rule 18

of the AAA Employment Rules, the AAA sent a list of 14 names for the parties to rank. See Ex.

B. The AAA required each side to limit the number of strikes to five, see id., and the AAA has

since confirmed that when it matched the parties’ strike lists, Macquarie’s list indeed only had five

strikes. See Ex. C.      When the AAA announced the identity of the new arbitrator (the

“Replacement Arbitrator”), however, it became obvious that the method for arbitrator selection

outlined in Rule 12 had not been followed.

       28.     The Replacement Arbitrator was ranked seventh on Petitioner’s strike list. See Ex.

D. Thus, even assuming that all five of Macquarie’s strikes matched the first five names on

Petitioner’s list (itself an unlikely proposition), then the sixth name on Petitioner’s list should have

been chosen. But the sixth person on the ranking list has since confirmed that he was never invited

to serve as the arbitrator. See Ex. E.

       29.     If the sixth person on the ranking list did not decline the appointment, and

Macquarie submitted only five strikes (which the AAA says is true), then it should not be be

possible for the seventh person on Petitioner’s list to have been selected—assuming the AAA, in

fact, followed the procedure for selection in its Employment Rules. See Rule 12.c.iii (“From

among the persons who have been approved on both lists, and in accordance with the designated

order of mutual preference, the AAA shall invite the acceptance of an arbitrator to serve.”).



                                                   8
     Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 9 of 10



       30.     Indeed, neither the AAA nor Macquarie can explain this discrepancy, despite

Petitioner’s repeated requests for an explanation. In any event, neither disputes that the sixth

person on the strike list was not invited to serve. Beyond that, Macquarie has refused to disclose

its own ranking list, and the AAA has refused to disclose Macquarie’s rankings or offer an

alternative explanation that might support a claim that Rule 12 was followed.

       31.     Finally, both the AAA and Macquarie have refused to agree to the removal of the

Replacement Arbitrator and the selection of yet another replacement arbitrator using the correct,

contractually agreed method of selection.

                PETITION TO ENFORCE THE METHOD FOR ARBITRATOR
               SELECTION PROVIDED IN THE ARBITRATION AGREEMENT

       32.     The parties consented in the Arbitration Agreement to follow Rule 12 of the AAA

Employment Rules. Rule 12 required the AAA to “invite the acceptance of an arbitrator to serve”

strictly “in accordance with the designated order of mutual preference” from the approved names

on both strike lists. AAA Employment Rule 12.C.iii. The AAA did not do that.

       33.     Accordingly, Petitioner requests that this Court issue an order “directing that such

arbitration proceed in the manner provided for in such agreement.” See 9 U.S.C. § 4.

                                       JURY DEMAND

       34.     Petitioner hereby demands a trial by jury.

                                        CONCLUSION

       35.     Petitioner does not seek relief from this Court for the AAA’s apparent bias in favor

of Macquarie in granting an extension to pay the arbitration fee, improperly communicating with

Macquarie about its failure to timely submit its strike list, granting Macquarie an extension to

submit its strike list based on imaginary facts, or removing the Initial Arbitrator without any

reasoned basis at Macquarie’s request. Those actions admittedly relate to the fairness of the



                                                9
     Case 4:19-cv-04112 Document 1 Filed on 10/21/19 in TXSD Page 10 of 10



proceeding, and they are concerning, but Petitioner concedes that those issues must be addressed

another day.

          36.   Instead, Petitioner seeks relief because the AAA failed to follow the selection

procedure outlined in Rule 12, which was incorporated by reference into the parties’ Arbitration

Agreement. Arbitration “is a matter of consent, not coercion, and parties are generally free to

structure their arbitration agreements as they see fit.” Action Indus., Inc. v. U.S. Fid. & Guar. Co.,

358 F.3d 337, 340 (5th Cir. 2004) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford

Junior Univ., 489 U.S. 468, 477 (1989)). Parties are also free to “specify with whom they choose

to arbitrate their disputes.” Stolt–Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 683

(2010).

          37.   Because the Replacement Arbitrator was not selected in accordance with the

Arbitration Agreement, Petitioner asks the Court for an order “directing the parties to proceed with

the arbitration in accordance with the terms thereof.” 9 U.S.C. § 4.

                                                   Respectfully submitted,

                                                   STURM LAW, PLLC

                                                   /s/ Charles A. Sturm
                                                   CHARLES A. STURM
                                                   csturm@sturmlegal.com
                                                   Attorney in Charge
                                                   Texas Bar No. 24003020
                                                   Federal Bar No. 21777
                                                   723 Main Street, Suite 330
                                                   Houston, Texas 77002
                                                   (713) 955-1800 [Telephone]
                                                   (713) 955-1078 [Facsimile]




                                                 10
